UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-88480 OHR PHARMACEUTICAL, INC. (Exact name of registrant as specified in its charter) Delaware 90-0577933 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 489 Fifth Avenue 28th Floor New York, NY 10017 (Address of principal executive offices) (212) 682-8452 (Registrant’s telephone number, including area code) 1245 Brickyard Rd., Suite 590 Salt Lake City, Utah 84106 (Former name, former address, and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this Chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Do not check if smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 35,377,580 shares of Common Stock outstanding as of May 17, 2010. EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A (the “Amendment”) amends the quarterly report of Ohr Pharmaceutical, Inc. (the “Company”) on Form 10-Q for the quarterly period ended March 31, 2010 as filed with the Securities and Exchange Commission on May 17, 2010 (the “Original Filing”).This Amendment amends Items 1 and2. Other than the change referred to above, all other information in the Original Filing remains unchanged. OHR PHARMACEUTICAL, INC. TABLE OF CONTENTS PAGES PART IFINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Risk 25 Item 4. Controls and Procedures 25 PART IIOTHER INFORMATION Item 1. Legal Proceedings 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Removed and Reserved 26 Item 5. Other Information 26 Item 6. Exhibits 26 PART IFINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission ("SEC"), and should be read in conjunction with the audited financial statements and notes thereto contained in the Company's Annual Report on Form 10-K/A filed with the SEC on January 19, 2010. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the periods presented have been reflected herein. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. TABLE OF CONTENTS PAGE Balance Sheets as of March 31, 2010 (unaudited) and September 30, 2009 5 Statements of Operations for the three month periodsendedMarch 31, 2010 and 2009 (unaudited) 6 Statement of Changes in Stockholders’ Equity (Deficit) through March 31, 2010 (unaudited) 7 Statements of Cash Flows for the three month periods endedMarch 31, 2010 and 2009 (unaudited) 8 Notes to Unaudited Financial Statements 9 4 OHR PHARMACEUTICAL, INC (A Development Stage Company) Balance Sheets ASSETS March 31, September 30, CURRENT ASSETS (Unaudited) Cash $ $ Prepaid expenses - Security deposits Total Current Assets OTHER ASSETS Patent costs TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Convertible debentures - Accrued expenses Short-term notes payable - Total Current Liabilities LONG-TERM LIABILITIES Convertible debenture-long term Stock warrant derivative liability - Total Long-term Liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, Series B; 15,000,000 shares authorized, at $0.0001 par value, 5,583,336shares issued and outstanding, respectively Common stock; 180,000,000 shares authorized, at $0.0001 par value, 35,377,580 and 25,247,006 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. 5 OHR PHARMACEUTICAL, INC (A Development Stage Company) Statements of Operations (Unaudited) From Inception of the Development Stage on October 1, 2007 For the Three Months Ended For the Six Months Ended Through March 31, March 31, March 31, REVENUES $ - $ - $ - $ - $ - COST OF SALES - GROSS PROFIT - OPERATING EXPENSES General and administrative Total Operating Expenses OPERATING LOSS ) OTHER INCOME AND EXPENSE Gain on foreign currency - Interest income - - Interest expense ) Gain on extinguishment of debt - - Other income and expense - - Total Other Income and Expense ) ) LOSS FROM CONTINUING OPERATIONS BEFORE INCOME TAXES ) PROVISION FOR INCOME TAXES - LOSS FROM CONTINUING OPERATIONS ) DISCONTINUED OPERATIONS Income from discontinued operations (including gain on disposal of $606) - Income tax benefit - GAIN ON DISCONTINUED OPERATIONS - NET LOSS $ ) $ ) $ ) $ ) $ ) BASIC LOSS PER SHARE Continuing operations $ ) $ ) $ ) $ ) Discontinued operations $ ) $ ) $ ) $ ) WEIGHTED AVERAGENUMBER OF SHARES OUTSTANDING: BASIC AND DILUTED The accompanying notes are an integral part of these financial statements. 6 OHR PHARMACEUTICAL, INC (A Development Stage Company) Statements of Changes in Stockholders' Equity (Deficit) (Unaudited) Deficit Accumulated Total Additional During the Stockholders' Series B Preferred Stock Common Stock Paid-in Accumulated Development Equity Shares Amount Shares Amount Capital Deficit Stage (Deficit) Balance, September 30, 2007 - $ - $ $ $ ) $ - $ ) Fair value of warrants granted to employees - Net income for the year ended September 30, 2008 - Balance, September 30, 2008 - - ) Fair value of warrants granted to employees - Preferred stock issued for cash - Warrants issued for in conjunction with preferred stock offering - Fair value of warrants granted - Net loss for the year ended September 30, 2009 - ) ) Balance, September 30, 2009 ) ) Fair value of warrants granted for services and accounts payable - Exercise of warrants for cash at $0.18 per share - Cashless exercise of warrants - - ) - - - Issuance of replacement warrants Net loss for the six months ended March 31, 2010 - ) ) Balance, March 31, 2010 $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements. 7 OHR PHARMACEUTICAL, INC (A Development Stage Company) Statements of Cash Flows (Unaudited) From Inception of the Development Stage on October 1, 2007 For the Six Months Through March 31, March 31, OPERATING ACTIVITIES Net income (loss) $ ) $ ) $ ) Adjustments to reconcile net income (loss) to net cash used by operating activities: Discontinued operations - - ) Fair value of warrants issued for services Gain on extinguishment of debt ) - ) Changes in operating assets and liabilities Change in prepaid expenses and deposits ) ) ) Change in accounts payable and accrued expenses ) Net Cash Used in Operating Activities ) ) ) INVESTING ACTIVITIES Purchase of patents and other intellectual property - ) ) Discontinued operations - - Net Cash (Used In) Provided by Investing Activities - ) FINANCING ACTIVITIES Sale of preferred stock and warrants - - Proceeds from warrants exercised with cash - Proceeds from related party payables - - Proceeds from short-term notes payable - Repayment of convertible debentures ) - ) Net Cash Provided by Financing Activities NET INCREASE (DECREASE) IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ $ SUPPLEMENTAL DISCLOSURES OF - CASH FLOW INFORMATION CASH PAID FOR: Interest $ $ - $ Income Taxes - - - NON CASH FINANCING ACTIVITIES: Transfer of investment for dividends payable $ - $ - $ Purchase of patents for debenture - The accompanying notes are an integral part of these financial statements. 8 OHR PHARMACEUTICAL, INC. (A Development Stage Company) Notes to the Financial Statements March 31, 2010 and September 30, 2009 (Unaudited) NOTE 1 - CONDENSED FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows at March 31, 2010, and for all periods presented herein, have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company's September 30, 2009 audited financial statements.The results of operations statement for the period ended March 31, 2010 is not necessarily indicative of the operating results for the full year. NOTE 2 - GOING CONCERN The Company's financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable. If the Company is unable to obtain adequate capital, it could be forced to cease operations. In order to continue as a going concern, the Company will need, among other things, additional capital resources. Management's plan is to obtain such resources for the Company by obtaining capital from management and significant shareholders sufficient to meet its minimal operating expenses and seeking equity and/or debt financing. However management cannot provide any assurances that the Company will be successful in accomplishing any of its plans. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described in the preceding paragraph and eventually secure other sources of financing and attain profitable operations. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. NOTE 3 – SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that could change in the near term are impairment assessments, fair value of warrants and stock issued under cashless exercise of warrants. 9 OHR PHARMACEUTICAL, INC. (A Development Stage Company) Notes to the Financial Statements March 31, 2010 and September 30, 2009 (Unaudited) NOTE 3 – SIGNIFICANT ACCOUNTING POLICIES (CONTINUED Recent Accounting Pronouncements In January 2010, the FASB issued Accounting Standards Update 2010-02, Consolidation (Topic 810): Accounting and Reporting for Decreases in Ownership of a Subsidiary. This amendment to Topic 810 clarifies, but does not change, the scope of current US GAAP. It clarifies the decrease in ownership provisions of Subtopic 810-10 and removes the potential conflict between guidance in that Subtopic and asset de-recognition and gain or loss recognition guidance that may exist in other US GAAP. An entity will be required to follow the amended guidance beginning in the period that it first adopts FAS 160 (now included in Subtopic 810-10). For those entities that have already adopted FAS 160, the amendments are effective at the beginning of the first interim or annual reporting period ending on or after December 15, 2009. The amendments should be applied retrospectively to the first period that an entity adopted FAS 160. The Company does not expect the provisions of ASU 2010-02 to have a material effect on the financial position, results of operations or cash flows of the Company. In January 2010, the FASB issued Accounting Standards Update 2010-01, Equity (Topic 505): Accounting for Distributions to Shareholders with Components of Stock and Cash (A Consensus of the FASB Emerging Issues Task Force). This amendment to Topic 505 clarifies the stock portion of a distribution to shareholders that allows them to elect to receive cash or stock with a limit on the amount of cash that will be distributed is not a stock dividend for purposes of applying Topics 505 and 260. It is effective for interim and annual periods ending on or after December 15, 2009, and would be applied on a retrospective basis. The Company does not expect the provisions of ASU 2010-01 to have a material effect on the financial position, results of operations or cash flows of the Company. In December 2009, the FASB issued Accounting Standards Update 2009-17, Consolidations (Topic 810): Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities. This Accounting Standards Update amends the FASB Accounting Standards Codification for Statement 167. In December 2009, the FASB issued Accounting Standards Update 2009-16, Transfers and Servicing (Topic 860): Accounting for Transfers of Financial Assets. This Accounting Standards Update amends the FASB Accounting Standards Codification for Statement 166. In October 2009, the FASB issued Accounting Standards Update 2009-15, Accounting for Own-Share Lending Arrangements in Contemplation of Convertible Debt Issuance or Other Financing. This Accounting Standards Update amends the FASB Accounting Standard Codification for EITF 09-1. In October 2009, the FASB issued Accounting Standards Update 2009-14, Software (Topic 985): Certain Revenue Arrangements That Include Software Elements. This update changed the accounting model for revenue arrangements that include both tangible products and software elements. Effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010. Early adoption is permitted. The Company does not expect the provisions of ASU 2009-14 to have a material effect on the financial position, results of operations or cash flows of the Company. 10 OHR PHARMACEUTICAL, INC. (A Development Stage Company) Notes to the Financial Statements March 31, 2010 and September 30, 2009 (Unaudited) NOTE 3 – SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Recent Accounting Pronouncements (continued) In October 2009, the FASB issued Accounting Standards Update 2009-13, Revenue Recognition (Topic 605): Multiple-Deliverable Revenue Arrangements. This update addressed the accounting for multiple-deliverable arrangements to enable vendors to account for products or services (deliverables) separately rather than a combined unit and will be separated in more circumstances that under existing US GAAP. This amendment has eliminated that residual method of allocation. It is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010. Early adoption is permitted. The Company does not expect the provisions of ASU 2009-13 to have a material effect on the financial position, results of operations or cash flows of the Company. In September 2009, the FASB issued Accounting Standards Update 2009-12, Fair Value Measurements and Disclosures (Topic 820): Investments in Certain Entities That Calculate Net Asset Value per Share (or Its Equivalent). This update provides amendments to Topic 820 for the fair value measurement of investments in certain entities that calculate net asset value per share (or its equivalent). It is effective for interim and annual periods ending after December 15, 2009. Early application is permitted in financial statements for earlier interim and annual periods that have not been issued. The Company does not expect the provisions of ASU 2009-12 to have a material effect on the financial position, results of operations or cash flows of the Company. In July 2009, the FASB ratified the consensus reached by EITF (Emerging Issues Task Force) issued EITF No. 09-1, (ASC Topic 470) "Accounting for Own-Share Lending Arrangements in Contemplation of Convertible Debt Issuance" ("EITF 09-1"). The provisions of EITF 09-1, clarifies the accounting treatment and disclosure of share-lending arrangements that are classified as equity in the financial statements of the share lender. An example of a share-lending arrangement is an agreement between the Company (share lender) and an investment bank (share borrower) which allows the investment bank to use the loaned shares to enter into equity derivative contracts with investors. EITF 09-1 is effective for fiscal years that beginning on or after December 15, 2009 and requires retrospective application for all arrangements outstanding as of the beginning of fiscal years beginning on or after December 15, 2009. Share-lending arrangements that have been terminated as a result of counterparty default prior to December 15, 2009, but for which the entity has not reached a final settlement as of December 15, 2009 are within the scope. It is effective for share-lending arrangements entered into on or after the beginning of the first reporting period that begins on or after June 15, 2009. The Company does not expect the provisions of EITF 09-1 to have a material effect on the financial position, results of operations or cash flows of the Company. NOTE 4 – PATENT COSTS Patent costs represent the capitalized purchase price of assets acquired in the secured party sale as part of the Company’s previously announced strategy to create a rollup of undervalued biotechnology companies and assets.As of March 31, 2010, the Company had purchased $800,000 worth of biotechnology patents and other intellectual property.In these acquisitions, the Company used approximately $300,000 in cash and issued a $500,000 convertible debenture for the remainder of the cost which is secured by the acquired assets. 11 OHR PHARMACEUTICAL, INC. (A Development Stage Company) Notes to the Financial Statements March 31, 2010 and September 30, 2009 (Unaudited) NOTE 5 – CONVERTIBLE DEBT During the year ended September 30, 2009, the Company issued an 11% convertible note in the amount of $500,000, due June 20, 2011. Under the note, the Company was to pay $180,000 on December 15, 2009, and quarterly payments of $25,000 commencing on March 30, 2010, each of which shall be applied first towards the satisfaction of accrued interest and then towards the satisfaction of principal. All principal and accrued interest on the notes is convertible into shares of the Company’s common stock at the election of the purchasers at any time at the conversion price of $0.40 per share. During the six months ended March 31, 2010, the Company paid $30,181 in interest and $401,156 in principle on the convertible debt, respectively.The balance of the convertible note as of March 31, 2010 is $58,832. NOTE 6 – DERIVATIVE LIABILITY AND FAIR VALUE MEASUREMENTS On January 15, 2010 the Company issued 5,583,336 warrants to warrant holders that had exercised warrants during the period at $0.18.The Company used the Black-Scholes option pricing model to calculate the fair market value of these warrants.Using the assumptions in the table below, the Company calculated a fair value of $0.51 per warrant. Stock Price at Valuation Date $ Exercise (Strike) Price $ Dividend Yield % Years to Maturity Risk-free Rate % Volatility % Effective July 31, 2009, the Company adopted FASB ASC Topic No. 815-40 which defines determining whether an instrument (or embedded feature) is solely indexed to an entity’s own stock. The exercise price of the 5,583,336 warrants issued to on January 15, 2010 are subject to “reset” provisions in the event the Company subsequently issues common stock, stock warrants, stock options or convertible debt with a stock price, exercise price or conversion price lower than $0.55. If these provisions are triggered, the exercise price of all their warrants will be reduced.As a result, the warrants are not considered to be solely indexed to the Company’s own stock and are not afforded equity treatment. The total fair value of the warrants, amounting to $2,868,242 has been recognized as a derivative liability on the date of issuance with all future changes in the fair value of these warrants being recognized in earnings in the Company’s statement of operations under the caption “Other income (expense) – Gain (loss) on warrant derivative liability” until such time as the warrants are exercised or expire.Because these warrants were issued in conjunction with common stock that had been exchanged for warrants with an exercise price of $0.18, the fair value on the date of issuance includes the net cash proceeds from the sale of stock of $1,005,000 and the fair value of $0.18 warrants being forfeited valued on the date of exercise at $2,867,856. 12 The Company’s only asset or liability measured at fair value on a recurring basis is its derivative liability associated with 5,583,336 warrants to purchase common stock issued on January 15, 2010.ASC 815 requires Company management to assess the fair market value of the warrants at each reporting period and recognize any change in the fair market value of the warrants as an other income or expense tem.At March 31, 2010, the Company revalued the warrants using the Black-Scholes option pricing model with the assumptions in the table below and determined that the Company’s liability associated with this derivative liability had not materially changed since its issuance on January 15, 2010. Stock Price at Valuation Date $ Exercise (Strike) Price $ Dividend Yield % Years to Maturity Risk-free Rate % Volatility % NOTE 7 – CAPITAL STOCK On June 3, 2009, the Company sold $1,005,000 in securities in a private placement, comprised of 5,583,336 shares of Series B Convertible Preferred Stock and 10,116,672 Common Stock purchase warrants exercisable at a price of $0.18 per share. Between October 29, 2009 and December 4, 2009, the Company issued a total of 236,000 warrants for services rendered to the Company.In conjunction with this issuance, the Company recognized $88,562 in consulting expense. On December 15, 2009, investors exercised 5,583,336 warrants via a cashless exchange for 4,547,238 shares of the Company’s common stock. Between December 24, 2009 and March 31, 2010, the Company received $1,005,000 in cash upon the exercise of warrants for cash.The exercise price of these warrants was $0.18 per share resulting in the Company issuing 5,583,336 shares of common stock. On January 15, 2010 the Company issued 5,583,336 warrants to warrant holders that had exercised warrants during the period at $0.18.The Company used the Black-Scholes option pricing model to calculate the fair market value of these warrants at $0.51 per warrant and recognized a derivative liability of $2,868,242 associated with the issuance. NOTE 8 – SUBSEQUENT EVENTS On April 12, 2010 the Company hired Dr. Irach Taraporewala as CEO and Sam Backenroth as Vice President of Business Development and Interim CFO. In connection with the new hires, Andrew Limpert resigned as an officer of the Company.Pursuant to the ESOP plan adopted September 2009, Dr. Taraporewala received 800,000 options exercisable at $0.50 vesting over 4 years and Mr. Backenroth received 200,000 options exercisable at $0.50 vesting over 4 years. Further details about Dr. Taraporewala and Mr. Backenroth’s employment can be found in the Company’s Form 8/K filed with the SEC on April 12, 2010. On April 15, 2010 the Company issued 10,000 warrants exercisable at $0.55 for legal services rendered to the Company. These warrants have an expiration of 5 years. On April 20, 2010 the Company moved corporate headquarters to 489 5thAvenue 28thFloor, New York, NY 10017. In accordance with ASC 855, management evaluated subsequent events through the date these financial statements were issued and the Company had no additional material subsequent events to report. 13 OHR PHARMACEUTICAL, INC. (A Development Stage Company) Notes to the Financial Statements March 31, 2010 and September 30, 2009 (Unaudited) NOTE 9 – RESTATEMENT OF FINANCIAL STATEMENTS On January 12th, 2010, management concluded that the Company’s unaudited interim consolidated financial statements for the quarterly periods ended March 31, 2010 (“March”) should be restated due to an error discovered during our annual audit for the year ended September 30, 2010. The error relates to the accounting of warrants issued as an inducement to warrant holders to exercise their warrants on January 15, 2010.Originally, the Company viewed the issuance of inducement warrants as an additional warrant expense of $2,868,242 which was recorded in earnings with an offset to derivative liability.Due to the fact that the replacement warrants were issued in conjunction with common stock that had been exchanged for warrants, the fair value received by the Company on the date of issuance includes both the net cash proceeds of $1,005,000 from the sale of stock and the $2,867,856 fair value of the warrants being forfeited valued on the date of exercise. The calculated fair market value of the warrants at the time of issuance was accurate, however when considering the fair market value of the warrants forfeited by shareholders under the modified arrangement, no expense ought to have been recognized and instead a reduction to the Company’s Additional Paid-in Capital account should have been recorded. The modifications to the restated financial statements reduce Warrant Expense by $2,868,242 and Additional-Paid in Capital by the same amount. Additionally, these changes affect two of the elements of the Changes in Shareholders’ Equity by reducing both the Additional Paid-in Capital and Accumulated Deficit accounts by $2,868,282. A comparison of the summarized financial statements as revised and as originally presented is a follows: 14 BALANCE SHEETS March 31, March 31, March 31, ASSETS (Originally Filed) (Restated) (Difference) CURRENT ASSETS Cash $ $ - Prepaid expenses - Security deposits - Total Current Assets - OTHER ASSETS Patent costs - TOTAL ASSETS $ $ - LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ - Accrued expenses - Short-term notes payable - Total Current Liabilities - LONG-TERM LIABILITIES Convertible debenture-long term - Stock warrant derivative liability - Total Long-term Liabilities - TOTAL LIABILITIES - STOCKHOLDERS' EQUITY Preferred stock - Common stock - Additional paid-in capital ) Accumulated deficit ) ) - Deficit accumulated during the development stage ) ) Total Stockholders' Equity ) ) - TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ - 15 INCOME STATEMENTS For the For the For the Three Months Three Months Three Months March 31, March 31, March 31, (Originally Filed) (Restated) (Difference) REVENUES $
